Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poole et al. (US 20180003545 A1, hereinafter “Poole”).

	Regarding claim 1 Poole teaches a build material recovery system for additive manufacturing (for additive manufacturing is intended use and does not breathe life into the claim), the system comprising: 
a receiving station (the receiving station is broadly interpreted as an area outside of the build material recovery system where powder may be dispensed or received; see Fig. 5 showing the general receiving area) to receive a portable container (the portable container is not part of the system and is thus intended use) containing a build material; 
a separator (cyclone separator 720 or vane separator 750; see Figs. 13-15b; see [0206]; see [0016]; powder is put in hopper assembly 74, then circulated and placed in cartridges in block 50 and powder dispenser module 54 and a separator separates powder from the loop) to remove build material from a stream of air; 
a first conduit (powder inlet 80, see [0082]; [0082]-[0083] teaches the transport, separation and conditioning of the gas that transports powder from the hopper 74 to the cartridges 54; see Fig. 18 showing powder going from dispenser hopper to the cartridges) to carry build material in the stream of air from the receiving station to the separator; 
a source of negative air pressure (blower 70) to pull the stream of air with the build material through the first conduit from the receiving station to the separator; 
a humidifier (see Fig. 41 showing a humidifier 800 that adds moister to the air that is put into the air stream and cyclone separator; see [0215]-[0216) to add moisture to the stream of air; and 
a second conduit (see Figs. 37-40 showing the section before and after the cyclone separator) to carry build material from the separator to the receiving station (powder is separated at the cyclone even if that separated powder is not sent to the cartridges as taught in 0206).

	Regarding claims 2, 4, and 5, Poole teaches that air is treated by a humidifier (vapor generator 800) which adds moister to the air that is circulated (0082-0083 and 0214-0216). Thus, the circulated air would have moisture added in the first conduit and/or separator as the gas is transported in a loop. Applicant has not claimed that the moisture is added directly to those portions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole.
	Poole does not explicitly teach the configuration taught in claim 3. Poole teaches that powder is taken from a hopper/loading port (74) and transported via gas that has been humidified (0214-0216) and then the powder is deposited in cartridges 20 (unloading port) in a powder dispenser assembly 30 (0079). Poole teaches that the powder transport system may be closed loop or open loop as well (0083) and that filters may be used such as a cyclone, vane separator, or “any other gas-particle separation device” (0209-0210). 
	Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to separate out powder from the circulating conditioned air in an area between the first conduit and second conduit as the powder eventually is transported to cartridges that would not be a part of the circulation of the air. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742